Citation Nr: 1233534	
Decision Date: 09/27/12    Archive Date: 10/09/12

DOCKET NO.  08-31 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Houston, Texas


THE ISSUES

1. Entitlement to an initial compensable rating for bilateral hearing loss.

2. Entitlement to an initial rating in excess of 10 percent for right ankle arthritis.

3. Entitlement to an initial rating in excess of 10 percent for left ankle arthritis.

4. Entitlement to a rating in excess of 30 percent for bilateral pes planus.

5. Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from June 1969 to June 1989.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Houston RO.

The Board notes that service connection for left ear hearing loss was established in an October 1989 rating decision and it was assigned a zero percent rating. In the rating decision on appeal the disability was expanded to include service connection for right ear hearing loss, however, this did not result in a change of the zero percent rating.

In July 2012, the Veteran testified during a Travel Board hearing before the undersigned; a transcript of this hearing is associated with the claims file. At the hearing, the Veteran also waived initial RO consideration of additional evidence.

The Board has reviewed the contents of the Veteran's Virtual VA file and found that it contains additional medical evidence that has been considered by the RO in the most recent supplemental statement of the case (SSOC). 



FINDINGS OF FACT

1. Throughout the appeal, the Veteran's bilateral hearing loss is manifested by no worse than Level I hearing in each ear.

2. Throughout the appeal, the Veteran's bilateral ankle arthritis is manifested by limitation of motion with pain causing significant functional impairment with repetition, and significant limitation of motion due to swelling with prolonged use that approximates marked limitation of motion.

3. Throughout the appeal, the Veteran's bilateral pes planus is manifested by a disability picture that approximates pronounced disability, characterized by marked pronation, extreme tenderness of the plantar surfaces of the feet, and marked inward displacement, with no improvement with the use of orthotics.

4. Throughout the appeal, the Veteran's PTSD has been primarily assigned a GAF score of 60 and the disability has resulted in a disability picture that approximates occupational and social impairment with reduced reliability and productivity due to such symptoms as panic attacks, disturbances of mood and motivation, low frustration tolerance, difficulty getting along with others, isolation, and difficulty establishing and maintaining effective work and social relationships; deficiencies in most areas or total occupational and social impairment is not shown.


CONCLUSIONS OF LAW

1. The criteria for a compensable rating for bilateral hearing loss are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.85, 4.86, Diagnostic Code (Code) 6100 (2011). 

2. The criteria for an initial rating of 20 percent for right ankle arthritis are met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.40, 4.45, 4.71a, Codes 5003, 5271 (2011).

3. The criteria for an initial rating of 20 percent for left ankle arthritis are met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.40, 4.45, 4.71a, Codes 5003, 5271 (2011).

4. The criteria for a 50 percent rating for bilateral pes planus are met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.71a, Code 5276 (2011).

5. The criteria for an initial rating of 50 percent, but no higher, for PTSD are met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.130, Code 9411 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  See 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction). The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). The VCAA applies to the instant claims. 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

As the December 2006 rating decision on appeal granted service connection for bilateral ankle disabilities, PTSD, and right ear hearing loss, and assigned disability ratings and effective dates for the awards, statutory notice had served its purpose, and its application was no longer required. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007). The question of whether a further VCAA letter for such "downstream" issues is required was also addressed by the VA Office of General Counsel in VAOPGCPREC 8-2003 (Dec. 22, 2003). In this opinion, the General Counsel held that, in such circumstances, a Statement of the Case (SOC) was required in cases involving a "downstream" issue, but 38 U.S.C.A. § 5103(a) did not require separate notice of the information and evidence necessary to substantiate the newly raised issue. Id. In this case, the necessary SOC was issued in August 2008. The claimant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to either of these "downstream elements." See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008). See also Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).  

February and November 2006 letters provided the Veteran with notice of VA's duties to notify and assist him in the development of his claims involving increased ratings consistent with the laws and regulations outlined above. In this regard, the letters informed him of the evidence and information necessary to substantiate his claims, the information required of him to enable VA to obtain evidence in support of his claims, the assistance that VA would provide to obtain information and evidence in support of his claims, and general notice regarding how disability ratings are assigned. Notice regarding disability ratings and effective dates of awards is consistent with the holding in Dingess. 

The Board also finds that VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claims. 38 U.S.C.A. § 5103A (West 2002). The Veteran's service treatment records are associated with his claims file, and VA has obtained all pertinent/identified records that could be obtained. The RO arranged for VA examinations that are adequate for rating the disabilities. See Barr v. Nicholson, 21. Vet. App. 303 (2007); see Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007). VA's duty to assist is met. Accordingly, the Board will address the merits of the claims. 


Merits of the Claims

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity. Individual disabilities are assigned separate Codes. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.20 (2011). When a question arises as to which of two ratings applies under a particular Code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. Consideration must be given to increased evaluations under other potentially applicable Codes. Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3. 

The Veteran's entire history is to be considered when making disability evaluations. 38 C.F.R. § 4.1. Separate ratings can be assigned for separate periods of time, based upon the facts found. Fenderson v. West, 12 Vet. App. 119, 125-26 (1999). See also AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original rating remains in controversy when less than the maximum available benefit is awarded); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996). 

The Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). However, although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his or her behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed); Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed). 

The evaluation of evidence generally involves a 3-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159. Pertinent to a claim for an increased rating, lay testimony is competent when it describes symptoms, which supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (holding that, in general, for the need for a VA examination to arise, a claimant would only need submit his competent testimony that symptoms, reasonably construed as related to the service-connected disability, have increased in severity since the last evaluation.). 

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet. App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet). Laypersons have also been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 


Hearing Loss

The Veteran contends that his hearing loss has significantly increased since a 0 percent rating was initially assigned in 1989. He testified that his wife complains that the television volume is too loud and that she has to raise her voice for him to hear her. See July 2012 hearing transcript.

Having carefully considered the claim in light of the record and the applicable law, the Board does not find that a compensable rating may be assigned at any time during the appeal.

On April 2006 QTC examination, the Veteran reported having difficulty hearing normal conversational speech but he did not lose any time from work as a result of his hearing impairment. Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
30
30
50
LEFT
25
25
30
55
65

The pure tone threshold average was 34 in the right ear and 44 in the left ear. Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 92 percent in the left ear.

A July 2006 letter from the Veteran's supervisor states that the Veteran's hearing adversely hinders him and affects his job performance.

A May 2009 VA audiology record in the Virtual VA file shows that the Veteran reported having difficulty while communicating in groups and in noisy environments due to his hearing loss.  He also had problems hearing the television and when using the 2-way radio for work.

On a January 2012 VA examination, the Veteran indicated that he had difficulty understanding speech in background noises. The examiner indicated that the Veteran's hearing loss did not impact ordinary conditions of daily life including his ability to work. His hearing loss also did not impact his employment as he was employed and worked 48 hours a week. Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
15
20
30
LEFT
10
5
15
45
60

The pure tone threshold average was 20 in the right ear and 31 in the left ear. Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 92 percent in the left ear.

Relevant laws and regulations stipulate that evaluations of defective hearing range from non-compensable to 100 percent based on the organic impairment of hearing acuity. Hearing impairment is measured by the results of controlled speech discrimination tests together with the average hearing threshold levels (which, in turn, are measured by puretone audiometry tests in the frequencies of 1,000, 2,000, 3,000, and 4,000 cycles per second). See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992) (defective hearing is rated on the basis of a mere mechanical application of the rating criteria). 

The provisions of 38 C.F.R. § 4.85  establish eleven auditory acuity levels from I to XI. Tables VI and VII as set forth in § 4.85(h) are used to calculate the rating to be assigned. In instances where, because of language difficulties, the Chief of the Audiology Clinic certifies that the use of both puretone averages and speech discrimination scores is inappropriate, Table VIa is to be used to assign a rating based on puretone averages. 38 C.F.R. § 4.85(h). 

In cases involving exceptional patterns of hearing impairment, the schedular criteria stipulates that, when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral. Each ear will be evaluated separately. 38 C.F.R. § 4.86(a). Additionally, when the puretone threshold is 30 decibels or less at 1000 Hertz , and 70 decibels or more at 2000 Hertz , the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral; that numeral will then be elevated to the next higher Roman numeral. Each ear will be evaluated separately. 38 C.F.R. § 4.86(b). 

Applying the findings of the first examination to Table VI shows that the Veteran had Level I impairment in each ear. Since these findings do not represent an exceptional hearing pattern and since the examiner did not certify that the use of the speech discrimination test is not appropriate, the findings were then applied to Table VII. See 38 C.F.R. §§ 4.85, 4.86 (2011).

Based on application of Table VII, the Veteran's bilateral hearing impairment was consistent with a noncompensable (0 percent) rating.

Applying the findings of the second examination to Table VI yields identical results with Level I impairment shown in each ear.  Again, there were no exceptional hearing patterns shown or certification from the audiologist to warrant application of Table VIa. After application of Table VII, the degree of hearing impairment continues to be consistent with a noncompensable (0 percent) rating.

The preponderance of the evidence is against the assignment a higher rating for the entire period; therefore, the benefit-of-the-doubt doctrine is not applicable. See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

The Board has also considered whether referral for extraschedular consideration is warranted under 38 C.F.R. § 3.321 (2011), but finds that it is not. The determination of whether a claimant is entitled to an extraschedular rating is a three-step inquiry. Thun v. Peake, 22 Vet. App. 111, 115 (2008). The first step is to determine whether the "evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate." Id. If it is determined that this is so, the second step of the inquiry requires a determination of "whether the claimant's exceptional disability picture exhibits other related factors," such as marked interference with employment or frequent periods of hospitalization. Id. at 116. Finally, if the first two steps of the inquiry have been satisfied, the third step requires referral of the claim to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether an extraschedular rating is warranted. Id.  

With respect to the initial inquiry posed by Thun, the Board finds that the Veteran's disability level and symptomatology are contemplated by the rating criteria. 

The Veteran asserts that hearing testing in a sound proof environment is not conclusive evidence since it does not mimic his normal environment. See May 2007 statement. The Court has held that a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report. Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007). The Board has considered the functional effect of the hearing loss disability in considering whether an extra schedular rating is appropriate. In the present case, the Veteran indicated that he had difficulty understanding conversational speech, which the examiner believed did not impact the ordinary conditions of the Veteran's daily life. Hearing loss is expected to include some difficulty in communication, but the Veteran has not demonstrated, nor does the evidence suggest that hearing loss impairment is present which was not accounted for during testing, nor is outside the scope of the schedular criteria. Thus, referral for a determination of whether the Veteran's disability picture requires the assignment of an extra-schedular rating is not warranted. Thun, supra.


Bilateral Ankles

The Veteran contends that his bilateral ankle arthritis should be assigned higher ratings since he has periodic pain and stiffness in his ankles. He is on daily pain medication for his ankles and he is limited to standing no longer than 30 minutes before work and 5 minutes after work. The pain level increases during the night as he works the night shift at a large chain store.  See July 2012 hearing testimony. He also stated that his ankles would swell up every night to the point where he had zero range of ankle motion while at work. His usual level of pain was 8 or 9. See October 2009 statement.

The bilateral ankle disability is currently rated under Diagnostic Code 5003-5271.

Under Code 5003, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.

Code 5271 provides the criteria for rating limited motion of the ankle. Under this diagnostic code provision, a 10 percent rating is warranted for moderate limited motion of the ankle. A 20 percent rating is warranted for marked limited motion of the ankle. 

Under 38 C.F.R. § 4.71, Plate II, normal range of motion for the ankle is 20 degrees dorsiflexion and 45 degrees plantar flexion. 

The words "moderate" and "marked" are not defined in the VA Schedule for Rating Disabilities. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just." See 38 C.F.R. § 4.6 (2011). "Moderate" is generally defined as "tending toward the mean or average amount or dimension." See Merriam-Webster 's Collegiate Dictionary, 798 (11th 2003). "Marked" is defined as "noticeable; obvious; appreciable; distinct; conspicuous." Id. at 828. 

Resolving reasonable doubt in favor of the Veteran, his left and right ankle disability symptoms have more closely approximated those necessary for a 20 percent disability rating throughout the course of the appeal. 

On May 2006 VA examination, the Veteran complained of bilateral ankle weakness, stiffness, swelling, heat, redness, and fatigability. His ankle pain occurred 4 times a day and each episode lasted 4 hours. The intensity of the pain was 9/10 and it was elicited by physical activity and relieved by rest, elevation, and medication. During periods of pain he could function with medication and his condition did not cause incapacitation. His functional impairment was pain and his condition resulted in lost time from work once a month.

Examination of the ankles revealed no signs of edema, weakness, tenderness, redness, heat, abnormal movement or guarding of movement, or deformity. The right ankle demonstrated 15 degrees of dorsiflexion with pain at the end range and 30 degrees of plantar flexion with pain also at the end range. The left ankle demonstrated 15 degrees of dorsiflexion with pain at the end range and 40 degrees of plantar flexion with pain at the end range. Both ankles were shown to have joint function that was additionally limited after repetitive use due to pain as pain had a major functional impact on the ankle. There was no additional limitation of joint function with repetition due to fatigue, weakness, lack of endurance, and incoordination. X-rays revealed degenerative arthritic changes in both ankles.  

An August 2010 primary care record in the Virtual VA file indicates that the Veteran had full range of motion in his ankles and there was currently no evidence of swelling pain.

Since the level of impairment for each ankle is essentially the same, they will be discussed together in the analysis although separate ratings are assigned. 

Based on the objective findings and subjective complaints, the Veteran is shown to have a significant amount of pain and decreased range of motion with additional limitation of motion following repetitive use. Although a significant decrease in the range of ankle motion was not found on the VA examination, the Veteran stated that every day his ankles would swell up at work to the point he had no range of motion. The Board finds his statements to be competent. They are also credible since he spends a great deal of time on his feet while working. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007). The evidence is also probative since it relates to symptoms considered in rating the disability. The VA examiner also indicated that with repetition the Veteran's ankle pain had a major functional impact. Based upon the above, the criteria for a 20 percent evaluation, requiring marked limitation of motion, are approximated. This is the maximum schedular rating assignable under the code pertaining to limitation of motion of the ankle. See 38 C.F.R. § 4.71a, Code 5271.

The Board has considered whether another Code is "more appropriate" than the one used by the RO to rate the Veteran's service-connected right and left ankle disabilities. See Tedeschi v. Brown, 7 Vet. App. at 414. Although other Codes exist that relate to the ankle, Code 5270 is the only code that has criteria for rating ankle disabilities in excess of 20 percent. However, since ankylosis of either ankle has not been identified this Code is not appropriate. 

The Board has considered whether referral for an extraschedular rating is appropriate for the Veteran's left and right ankle disabilities under the provisions of 38 C.F.R. § 3.321(b)(1); see also Thun, supra. 

As described above, the manifestations of the Veteran's bilateral ankle disabilities are contemplated by the schedular criteria. The Veteran has not reported any symptoms outside of the criteria and there are no objective findings that suggest the right and left ankle disabilities produce any unusual manifestations. The examiner did not report an exceptional disability picture with symptoms not represented in the rating schedule. In sum, there is no indication that the average industrial impairment from the left and right ankle disabilities would be in excess of that contemplated by the assigned ratings. Accordingly, the Board has determined that referral of this case for extra-schedular consideration is not in order. 


Pes Planus

The Veteran contends that his bilateral pes planus should be assigned a 50 percent rating.  He reported that the plantar surface of his feet were extremely tender to palpation, he had stabbing pain in his feet, and the last time he used orthotics in his shoes they made his feet swollen and very painful. See the October 2008 statement.  

The Veteran's bilateral pes planus is rated under Code 5276, which provides a 30 percent rating when there is severe disability, characterized by objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities. A maximum 50 percent rating requires bilateral pes planus that is pronounced, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achillis on manipulation, not improved by orthopedic shoes or appliances. See 38 C.F.R. § 4.71a (2011). 

Resolving reasonable doubt in favor of the Veteran, his bilateral pes planus more closely approximates the criteria for a 50 percent rating throughout the appeal.

On May 2006 VA examination, the Veteran rated the intensity of his bilateral foot pain as 8/10. The pain was elicited by physical activity and relieved by rest. During periods of pain he could function with medication. At rest he had pain and stiffness, and while standing or walking he had pain, weakness, and stiffness. In the past he had injections with residuals of pain. His functional impairment was painful weight bearing, but the condition did not result in any time lost from work.

On physical examination, there was bilateral foot tenderness. The right foot was shown to have severe valgus that could be corrected by manipulation, severe forefoot/midfoot malalignment that could be corrected by manipulation, deformity of inward rotation of the superior portion of the os calcis, deformity of medial tilting of the upper border of the talus, deformity of marked pronation, and deformity of the forepart of the foot abducted and the whole foot everted. Palpation of each foot plantar surface revealed slight tenderness and the right Achilles tendon revealed good alignment. There was no pes cavus, hammer toes, Morton's metatarsalgia, hallux valgus, or hallux rigidus. The Veteran had limitation in standing and walking, and he did not require any type of support with his shoes.

A July 2007 letter from the Veteran's supervisor indicates that he has observed the Veteran walking with a constant profound limp, which the Veteran explained was due to his flat feet. 

In September 2008, VA medical records in the Virtual VA file show that the Veteran was fitted for custom orthotics due to his pes planus. He had severe pes planus that was aggravated by prolonged standing. The condition was also worse upon waking up. He reported having constant pain that was currently 8/10 in intensity. There was mild Achilles tendon tightness and collapsed arches that resulted in foot pronation and uneven weight distribution while weight bearing.

A May 2009 VA treatment record in the Virtual VA file indicates the Veteran had a history of bilateral foot tingling and numbness after prolonged standing or walking (5 hours). His job required him to stand for his entire shift and he denied having these symptoms on this days off. Examination of his feet revealed pronation, mild edema, and hyperhydrosis in both feet. 

An October 2010 VA orthopedic record in the Virtual VA file notes the Veteran's complaints of severe bilateral foot pain. He reported being on his feet 10 hours a day at work and that by the end of the day his feet were too painful to stand on. This has severely affected his quality of life. In addition to pain he had bilateral foot numbness at the end of the work day. Orthotics reportedly provided no relief. Examination of his feet revealed severe pes planus with a moderate degree of swelling. X-rays of the feet revealed bilateral mild hammer toes and flat foot deformity.

In July 2012, the Veteran testified that his pes planus was worse during the winter and that it slowed him down a lot at his job. He would get stabbing pains in his feet that would cause him to stop walking. He wore orthotics but they did not help.

Based on objective findings of marked pronation and deformity of inward rotation, and subjective evidence of extreme tenderness of the plantar surfaces of his feet and ineffective orthotics, the manifestations of the disability more closely resemble the criteria for pronounced pes planus.

The Veteran's statements regarding extreme tenderness on palpation of the plantar surfaces and ineffective use of orthotics are competent evidence that addresses the extent of his disability and there is no basis for finding that these statements are not credible. Although the VA examiner found that the plantar surfaces were only mildly tender the Veteran indicated that he has more pain with activity, which reasonably explains the disparity.

A 50 percent rating is the maximum schedular rating for bilateral pes planus and there are no other codes pertaining to the feet other than Code 5284 that can be considered that could result in an even higher rating. Code 5284 is not applicable since the service-connected bilateral foot disability did not involve foot injuries. See 38 C.F.R. § 4.71a.

The Board has considered whether referral for an extraschedular rating is appropriate for the Veteran's left and right ankle disabilities under the provisions of 38 C.F.R. § 3.321(b)(1); see also Thun, supra. 

As described above, the manifestations of the Veteran's bilateral foot disability are contemplated by the schedular criteria. The Veteran has not reported any symptoms that produce impairment outside the scope of the criteria and there are no objective findings that suggest the right and left foot disabilities produce any unusual manifestations. The examiner did not report an exceptional disability picture with symptoms not represented in the rating schedule. In sum, there is no indication that the average industrial impairment from the bilateral foot disability would be in excess of that contemplated by the assigned rating. Accordingly, the Board has determined that referral of this case for extra-schedular consideration is not in order. 


PTSD

The Veteran contends that his PTSD warrants a 50 percent rating. He reported an increase in panic attacks, worsening long and short-term memory, feeling unmotivated and depressed, sleeping difficulties, and increase in alcohol consumption. See October 2008 statement.

To rate PTSD under Diagnostic Code 9411, the criteria in the General Rating Formula for Mental Disorders are implemented. 

A 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal) due to symptoms such as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, and recent events). 38 C.F.R. § 4.130, Code 9411. 

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. Id. 

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships. Id. 

A 100 percent evaluation is warranted when there is total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. Id. 

Symptoms listed in VA's General Rating Formula for Mental Disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating. Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

In evaluating psychiatric disabilities, the Board has adopted the Diagnostic and Statistical Manual of Mental Disorders, 4th ed., American Psychiatric Association  (DMS-IV). That manual includes a Global Assessment of Functioning (GAF) scale reflecting psychological, social, and occupational functioning on a hypothetical continuum of mental illness. Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM- IV). A GAF score of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers). See Diagnostic and Statistical Manual of Mental Disorders, 4th ed., American Psychiatric Association  (DSM-IV). 

Based on the evidence of record, the Board finds that the Veteran's PTSD approximates the criteria for a 50 percent rating throughout the appeal.

On the November 2006 VA examination, the Veteran reported symptoms consisting of sleep difficulties, nightmares, recurrent memories, agitation, irritability, poor frustration tolerance, and recurrent depression. His symptoms occurred 3 to 4 times a week and lasted for 1 or 2 days. The impact of his symptoms on his daily functioning consisted of being unable to get along with others due to his temper.  He also had road rage and problems at work dealing with customers.

On mental status examination, the Veteran was oriented and his appearance and behavior were appropriate. Affect and mood were normal, and communication and speech were within normal limits. Panic attacks, suspiciousness, and obsessional rituals were absent and there was no history of delusions or hallucinations. The Veteran's thought processes were appropriate, judgment was not impaired, and abstract thinking was normal.  His memory was within normal limits. A GAF score of 60 was assigned. The examiner commented that the Veteran did not have difficulty performing activities of daily living. His occupational and social impairment due to psychiatric symptoms was described as resulting in reduced reliability and productivity due to disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  He had no difficulty understanding commands and he did not appear to pose a threat or persistent danger or injury to self or others.  

A January 2008 VA mental health assessment notes that the Veteran complained primarily of panic attacks, having a short temper, and problems with Vietnamese people. His panic attacks had worsened during the past 6 months and the episodes lasted 5 to 20 minutes. At work he held in his feelings but when he was at home or alone he would have temper tirades, sometimes directed toward his wife. There were no associated anticipatory anxiety or doom/gloom feelings. Afterwards he felt remorse and would apologize. The episodes were precipitated by any pressure situation. The Veteran also reported having intermittent depression. A review of psychiatric symptoms showed that he endorsed frequent nightmares; intrusive thoughts; physiological reactivity to reminders of trauma; intense psychological distress on exposure to cues; an inability to recall important aspects of the trauma; avoidance of thoughts, feelings, and talk about the trauma; avoidance of activities, places, or people that aroused recall; some diminished interest or participation in significant activities; feelings of detachment or estrangement from others; restricted range of emotions; difficulty falling or staying asleep; irritability or outbursts of anger; hypervigilance; and an exaggerated startle response. Depressive symptoms were depressed mood, feelings of worthlessness, variable appetite, psychomotor retardation, low self-esteem, feeling overly emotional, irritability, isolation, and social withdrawal. Manic symptoms were elevated mood, racing thoughts, decreased need for sleep, and increased energy.  Anxiety, panic, psychotic, and cognitive symptoms were denied. The Veteran reported having anger dyscontrol. He had no prior psychiatric hospitalizations or outpatient treatment.  He was married but with no children as a result of any of his marriages and he had been in his current job for 7 years. 

On the mental status examination, the Veteran was alert, well groomed, casually dressed, cooperative and interactive, and had good eye contact.  His speech was normal in rate and volume.  His thought process was logical and goal directed without any evidence of looseness of associations, flight of ideas, or tangentiality.  There were no delusions, paranoid ideation, obsessions, or suicidal or homicidal ideation. There were no perceptual abnormalities, his affect was appropriate with full range, his mood was euthymic, and his memory was intact. He was oriented, abstraction abilities were present, and insight and judgment were fair. His risk factor for suicide was low. A GAF score of 60 was assigned. 

An April 2008 VA mental health record in the Virtual VA file notes the Veteran's complaints of panic attacks, impatience, irritability, poor sleep, and occasional depressed feelings. He discontinued his medication because it made him feel overly sedated. On mental status examination, he was alert, cooperative, and interactive. He was casually dressed and well groomed. The Veteran maintained good eye contact and his speech was normal in rate and volume. His thought process was logical and goal directed. There was no evidence of hallucinations, delusions, or overt psychosis.  His affect was full and his mood was euthymic. He was oriented and his cognition was intact.

In a June 2008 statement from the Veteran's wife, she reported that her husband was a "hot headed screaming man" who would be "set off by small things." He did not have patience with anyone and his "ranting and raving" put a strain on their marriage. He had a difficult time dealing with people due to his lack of patience and he would yell at people when they were in stores. He also had memory problems.

A letter from one of the Veteran's supervisors states that he has observed the Veteran experience mood swings, talk to himself, have panic attacks 2 to 3 time per week, no patience for customers or other employees, and be extremely intolerant. He observed the Veteran throw or kick things when upset, and his memory was poor as he would forget some tasks and incomplete others. He was despondent at times and a loner.

A November 2008 VA mental health record in the Virtual VA file indicates that the Veteran reported having an argument with his wife 4 months earlier and that he had held a loaded gun to his head.  He did not do anything and that time and he denied having any current suicidal or homicidal ideation.  He continued to feel irritable with occasional depressed feelings.  There was no significant change noted mental status examination when compared to the April 2008 record. His insight and judgment were fair and his mood was described as "pretty good". Memory, concentration, and attention were intact. It was noted that his April 2008 GAF score was 60.

A September 2009 mental health record in the Virtual VA file does not reflect any significant changes in the Veteran's condition, but in November 2009 he was noted to be on medication and to have had a decrease in anxiety and panic attacks. He denied having depression, amotivation, or anhedonia but he indicated that he may "feel down" for a day. The mental status examination was essentially unchanged. It was noted that the GAF score in September 2009 was 60.

February and October 2010 VA mental health records in the Virtual VA file indicate that the Veteran's primary complaints were depression, irritability, and anger. The depression was related to not being able to retire. His irritability occasionally led to angry outbursts toward his wife and others. He denied uncontrolled crying, sustained periods of depression, anhedonia, and suicidal or homicidal ideation. There was no significant change in the mental status examination and his GAF scores were 60.

January 2011 VA mental health records in the Virtual VA file do not note any new complaints and his judgment and insight were considered good. His GAF score was 55.

In April 2011, a VA mental health record in the Virtual VA file indicates that the Veteran complained of having increased difficulties with his short term memory. He denied having feelings of worthlessness or helplessness, but he did report having some feelings of anger related to his memory loss. There was no suicidal or homicidal ideation. He did not have intrusive memories while working but he did have a hyper startle responses to loud noises. The Veteran reported having a low or depressed mood everyday while at work and that these symptoms were related to having to wait 4 years to retire.  He had no sustained periods of a depressed mood. On mental status examination, it was noted that the Veteran was well groomed, casually dressed, and had good hygiene.  He was also calm and cooperative.  There was no evidence of psychomotor agitation or retardation.  His speech was fluent and normal in tone and volume.  He described his mood as "alright" and his affect was euthymic and congruent.  There was no evidence of hallucinations, delusions, or paranoia.  His thought processes were logical and goal directed.  His insight and judgment were good.  The impression was that he had some reexperiencing and arousal symptoms and mood symptoms related to psychosocial stressors (i.e.; his inability to retire). His GAF score was 65.

An August 2011 mental health record in the Virtual VA file indicates that the Veteran reported having frequent anger outbursts and a lack of patience. He was also argumentative. Other than his mood being described as angry and his insight and judgment assessed as being fair and intact, there were no significant changes in the mental status examination.

A November 2011 VA mental health record in the Virtual VA file indicates that the Veteran reported having a lot of depression and anxiety recently. He also reported having a failing memory and occasional passive thoughts about hurting himself. The mental status examination showed that his mood was anxious and depressed and that his affect was anxious and restricted in range.  His insight and judgment were fair and intact.

On the December 2011 VA examination, the Veteran reported having some friends but no hobbies; he spent much of his free time doing household chores since his wife was disabled. He worked as a night manager at a large chain store. He was easily frustrated and he had a lot of anxiety. He reported "feeling down" half of the time due to his wife's health problems and his job. He denied suicidal or homicidal thoughts. He endorsed symptoms of anxiety, chronic sleep impairment, and suspiciousness; no other symptoms were attributed to PTSD. A GAF score of 60 was assigned.

A March 2012 mental health record in the Virtual VA file notes the Veteran's complaints regarding his memory and that he sometimes argued with his wife. He also indicated that he was depressed and that he did not want to do anything or talk to anyone. He denied feeling hopeless or worthless, but he did indicate that he sometimes felt as though he would be better off dead. He denied having any active suicidal ideation. The mental status examination showed that his affect was cooperative and irritable and that his mood was fair. His judgment and insight were fair and his attention and concentration were intact. It was noted that his previous GAF score in November 2011 was 65.

In July 2012, the Veteran testified that he was socially isolated and that he recently had suicidal thoughts. He had anxiety attacks on a regular basis about 3 to 4 times a week and panic attacks. He was married and had 2 grown children with whom he had good relationships.

The record shows that the Veteran experiences multiple symptoms related to his PTSD, which the Board finds to approximate the criteria for a 50 percent rating. His panic attacks are noted to occur several times a week. Disturbances in motivation and mood are demonstrated in irritability, recurrent depression, low frustration tolerance, anger, and anxiety. His inability to establish and maintain effective relationships is demonstrated in his difficulty getting along with others, problems in dealing with customers at work and in his interaction with co-workers, isolation, feelings of detachment and estrangement from others, social withdrawal, and a strained marriage. Although the Veteran does not endorse many of the other symptoms listed in the criteria for a 50 percent rating, these are just a sample of the types of symptoms contemplated in the rating and the list is not intended to be all inclusive. More critical in the analysis is the impact of the PTSD symptoms on his occupational and social functioning. Here, the Veteran is reported to endorse several other symptoms that when considered along with his panic attacks, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships are found to be productive of a disability picture that approximates reduced reliability and productivity. The fact that many of the symptoms occur intermittently suggests that the disability creates social and occupational impairment that lessen his effectiveness in these areas. Notably, the November 2006 VA examiner also commented that the Veteran's symptoms resulted in reduced reliability and productivity.

The Board has considered the Veteran's GAF scores, which ranged from 55 to 65 but was primarily 60. Scores in the 60 range represent moderate symptoms. Examples of moderate symptoms include occasional panic attacks, moderate difficulty socially and occupationally, few friends, and conflicts with peers or co-workers, all of which are symptoms endorsed by the Veteran. Thus, the scores are compatible with moderate symptoms, which is consistent with a 50 percent rating.

A higher rating is not warranted since deficiencies in most areas or total social and occupational impairment is not shown. In particular, despite his difficulties at work and relationally, he remains married to his wife and has a good relationship with his children. There is no evidence that he has been reprimanded or lost time from work due to his PTSD. Although the record shows that he had a past history that included difficulty maintaining a job, he has been in his current job throughout the appeal and for several years prior to the filing of his claim. There is no deficiency shown in his judgment and difficulties in mood or thinking have not been so persistent or severe as to result in a deficiency in either of these areas. Notably, suicidal ideation and impaired impulse control were indicated, but these symptoms were rarely reported. Overall, the disability picture is insufficient to assign a 70 percent rating for any distinct period during the course of the appeal.  

Total occupational and social impairment is not show since the Veteran maintains some relationships and has worked full time in the same job for many years. The Board also notes that he is not shown to have impairment in thought processes or communication, experience persistent delusions or hallucinations; demonstrate grossly inappropriate behavior; be a persistent danger to self or others; demonstrate an intermittent inability to perform activities of daily living; be disoriented; or have significant memory loss. 

The Board has considered whether referral for an extraschedular rating is appropriate for the Veteran's left and right ankle disabilities under the provisions of 38 C.F.R. § 3.321(b)(1); see also Thun, supra. 

As described above, the manifestations of the Veteran's PTSD are contemplated by the schedular criteria. The Veteran has not reported any symptoms that produce a level of impairment outside the scope of the rating schedular and there is no evidence that suggests his PTSD produce any unusual manifestations. The examiner did not report an exceptional disability picture with symptoms not contemplated in the criteria. In sum, there is no indication that the average industrial impairment from the PTSD would be in excess of that contemplated by the assigned rating. Accordingly, the Board has determined that referral of this case for extra-schedular consideration is not in order. 


Total Rating Based Upon Individual Unemployability (TDIU)

The Court has held that a request for a total rating based upon individual unemployability (TDIU), whether expressly raised by Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). In other words, if the Veteran or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a service-connected disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue of whether a TDIU is warranted as a result of that disability. Id. 

In this case, the Veteran is employed full time and has not missed a significant amount of work due to his service-connected disabilities. Because there is no evidence of unemployability, further consideration of entitlement to TDIU is not required. Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009). 


ORDER

An initial compensable rating for bilateral hearing loss is denied.

An initial rating of 20 percent for right ankle arthritis is granted, subject to the regulations controlling disbursement of VA monetary benefits. 

An initial rating of 20 percent for left ankle arthritis is granted, subject to the regulations controlling disbursement of VA monetary benefits. 

A rating of 50 percent for bilateral pes planus is granted, subject to the regulations controlling disbursement of VA monetary benefits.

An initial rating of 50 percent for PTSD is granted, subject to the regulations controlling disbursement of VA monetary benefits.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


